10 F.3d 13
304 U.S.App.D.C. 35
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Venus E. SKINNER, a/k/a Venus S. Anderson, Appellant,v.UNITED STATES of America, Appellee.
No. 91-3029.
United States Court of Appeals, District of Columbia Circuit.
Nov. 9, 1993.

Before:  MIKVA, Chief Judge, SILBERMAN, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia, on the briefs of counsel, and on oral argument.  The court is satisfied that appropriate disposition of the case does not call for further opinion.  See D.C.Cir.R. 14(c).


2
We affirm the judgment of the district court.  The scope of the trial judge's questioning did not constitute plain error, the evidence was sufficient for conviction, and the trial counsel's performance was not constitutionally deficient.


3
ORDERED AND ADJUDGED that the judgment from which this appeal has been taken be affirmed.


4
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15(b)(2).